

114 HR 6084 IH: Improving Cancer Treatment Education Act of 2016
U.S. House of Representatives
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6084IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2016Mr. Israel introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide comprehensive cancer patient treatment
			 education under the Medicare program and to provide for research to
			 improve cancer symptom management.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Improving Cancer Treatment Education Act of 2016. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Comprehensive Cancer Patient Treatment Education Under the Medicare Program
					Sec. 101. Medicare coverage of comprehensive cancer patient treatment education services.
					Title II—Research on Cancer Symptom Management Improvement
					Sec. 201. Sense of Congress.
					Sec. 202. NIH research on cancer symptom management improvement.
 2.FindingsThe Congress makes the following findings: (1)Many people with cancer experience side effects, symptoms, and late complications associated with their disease and their treatment, which can have a serious adverse impact on their health, well-being, and quality of life.
 (2)Many side effects and symptoms associated with cancer and its treatment can be reduced or controlled by the provision of timely symptom management and services and also by educating people with cancer and their caregivers about the potential effects before treatment begins.
 (3)Studies have found that individualized educational intervention for cancer pain management from a registered nurse was effective for patients with cancer being treated in outpatient and home-based settings. Similarly, the number of caregivers who said they were well informed and confident about caregiving after attending a family caregiver cancer education program increased after program attendance.
 (4)People with cancer benefit from having an educational session with oncology nurses in advance of the initiation of treatment to learn how to reduce the risk of and manage adverse effects and maximize well-being. Helping patients to manage their side effects reduces adverse events and the need for urgent or inpatient care.
 (5)The Oncology Nursing Society has received reports from its members that, because the Medicare program and other payers do not cover the provision of patient treatment education, patients and their caregivers often do not receive adequate education before the onset of such patients’ treatment for cancer regarding the course of such treatment and the possible side effects and symptoms such patients may experience. The Oncology Nursing Society recommends that all patients being treated for cancer have a one-on-one educational session with a nurse in advance of the onset of such treatment so that such patients and their caregivers receive the information they need to help minimize adverse events related to such treatment and maximize the well-being of such patients.
 (6)Insufficient or nonexistent Medicare payments coupled with poor investment in symptom management research contribute to the inadequate education of patients, poor management and monitoring of cancer symptoms, and inadequate handling of late effects of cancer and its treatment.
 (7)People with cancer often do not have the symptoms associated with their disease and the associated treatment managed in a comprehensive or appropriate manner.
 (8)People with cancer deserve to have access to comprehensive care that includes appropriate treatment and symptom management.
 (9)Patients who receive infused chemotherapy likely obtain some treatment education during the course of the administration of their treatment; yet, many do not, and individuals who may receive a different type of cancer care, such as radiation or surgical interventions or oral chemotherapy taken at home, likely do not receive treatment education during their treatment.
 (10)Comprehensive cancer care must include access to services and management associated with nausea, vomiting, fatigue, depression, pain, and other symptoms.
 (11)The Institute of Medicine report, Ensuring Quality Cancer Care asserts that much can be done to relieve the symptoms, ease distress, provide comfort, and in other ways improve the quality of life of someone with cancer. For a person with cancer, maintenance of quality of life requires, at a minimum, relief from pain and other distressing symptoms, relief from anxiety and depressions, including the fear of pain, and a sense of security that assistance will be readily available if needed..
 (12)The Institute of Medicine report, Cancer Care for the Whole Patient: Meeting Psychosocial Health Needs recognizes that cancer patients’ psychosocial needs include information about their therapies and the potential side effects.
 (13)As more than half of all cancer diagnoses occur among individuals age 65 and older, the challenges of managing cancer symptoms are growing for patients enrolled in the Medicare program.
 (14)Provision of Medicare payment for comprehensive cancer patient treatment education, coupled with expanded cancer symptom management research, will help improve care and quality of life for people with cancer from the time of diagnosis through survivorship or end of life.
			IComprehensive Cancer Patient Treatment Education Under the Medicare Program
			101.Medicare coverage of comprehensive cancer patient treatment education services
 (a)In generalSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended— (1)in subsection (s)(2)—
 (A)by striking and at the end of subparagraph (EE); (B)by adding and at the end of subparagraph (FF); and
 (C)by adding at the end the following new subparagraph:  (GG)comprehensive cancer patient treatment education services (as defined in subsection (iii)(1));; and
 (2)by adding at the end the following new subsection:  (iii)Comprehensive cancer patient treatment education services(1)The term comprehensive cancer patient treatment education services means—
 (A)in the case of an individual who is diagnosed with cancer, the provision of a one-hour patient treatment education session delivered by a registered nurse that—
 (i)is furnished to the individual and the caregiver (or caregivers) of the individual in advance of the onset of treatment and to the extent practicable, is not furnished on the day of diagnosis or on the first day of treatment;
 (ii)educates the individual and such caregiver (or caregivers) to the greatest extent practicable, about all aspects of the care to be furnished to the individual, informs the individual regarding any potential symptoms, side-effects, or adverse events, and explains ways in which side effects and adverse events can be minimized and health and well-being maximized, and provides guidance regarding those side effects to be reported and to which health care provider the side effects should be reported;
 (iii)includes the provision, in written form, of information about the course of treatment, any responsibilities of the individual with respect to self-dosing, and ways in which to address symptoms and side-effects; and
 (iv)is furnished, to the greatest extent practicable, in an oral, written, or electronic form that appropriately takes into account cultural and linguistic needs of the individual in order to make the information comprehensible to the individual and such caregiver (or caregivers); and
 (B)with respect to an individual for whom a course of cancer treatment or therapy is materially modified, a one-hour patient treatment education session described in subparagraph (A), including updated information on the matters described in such subparagraph should the individual’s oncologic health care professional deem it appropriate and necessary.
 (2)In establishing standards to carry out paragraph (1), the Secretary shall consult with appropriate organizations representing providers of oncology patient treatment education services and organizations representing people with cancer..
 (b)PaymentSection 1833(a)(1) of such Act (42 U.S.C. 1395l(a)(1)) is amended— (1)by striking and before (AA); and
 (2)by inserting before the semicolon at the end the following: , and (BB) with respect to comprehensive cancer patient treatment education services (as defined in section 1861(iii)(1)), 150 percent of the payment rate established under section 1848 for diabetes outpatient self-management training services (as defined in section 1861(qq)), determined and applied without regard to any coinsurance.
 (c)CoverageSection 1862(a)(1) of such Act (42 U.S.C. 1395y(a)(1)) is amended— (1)in subparagraph (O), by striking and at the end;
 (2)in subparagraph (P), by striking the semicolon at the end and inserting , and; and (3)by adding at the end the following new subparagraph:
						
 (Q)in the case of comprehensive cancer patient treatment education services (as defined in subsection (iii)(1)) which are performed more frequently than is covered under such section;.
 (d)No impact on payment for other servicesNothing in this section shall be construed to affect or otherwise authorize any reduction or modification, in the Medicare payment amounts otherwise established for chemotherapy infusion or injection codes with respect to the calculation and payment of minutes for chemotherapy teaching or related services.
 (e)Effective dateThe amendments made by this section shall apply to services furnished on or after the first day of the first calendar year that begins after the date of the enactment of this Act.
				IIResearch on Cancer Symptom Management Improvement
 201.Sense of CongressIt is the sense of Congress that— (1)many people with cancer experience side effects, symptoms, and late side effects associated with their disease and their treatment, and such effects can have a serious adverse impact on the effectiveness of their treatment, their health, well-being, and quality of life;
 (2)with the number of cancer survivors continuing to grow, addressing the effects of their symptoms and side effects is becoming increasingly critical in reducing the burden of cancer and its treatments;
 (3)although research is producing new insights into the causes of and cures for cancer, efforts to manage the symptoms and side effects of the disease and its treatments have not kept pace; and
 (4)the National Institutes of Health should continue to support research in the area of symptom management and the role that nurses play in providing those interventions.
				202.NIH research on cancer symptom management improvement
 (a)In generalThe Director of the National Institutes of Health shall expand, intensify, and coordinate programs for the conduct and support of research with respect to—
 (1)improving the treatment and management of symptoms and side effects associated with cancer and cancer treatment; and
 (2)evaluating the role of nursing interventions in the amelioration of such symptoms and side effects. (b)AdministrationThe Director of the National Institutes of Health is encouraged to carry out this section through the Director of the National Cancer Institute, in collaboration with at least the directors of the National Institute of Nursing Research, the National Institute of Neurological Disorders and Stroke, the National Institute of Mental Health, the National Center on Minority Health and Health Disparities, the National Center for Complementary and Alternative Medicine, and the Agency for Healthcare Research and Quality.
				